per curiam:
Defendant has moved to dismiss the petition in this case which claims back pay for a military promotion not received. Assuming the accuracy of plaintiffs allegation that he was discriminated against and unfairly treated in this matter, he has nevertheless not stated a claim within the jurisdiction of this court to grant relief. The court has absolutely no authority to promote or to require the promotion of military personnel, absent proof of a legal right to promotion, or to grant back pay predicated on such a promotion. We have so ruled many times. See our recent order in Knightly v. United States, 227 Ct. Cl. 767(1981), which collects significant precedents. Plaintiff has not responded to defendant’s motion which was filed January 15, 1982, and the time in which to do so under the rules of the court has now expired.
it is therefore ordered, without oral argument, that defendant’s motion to dismiss is granted. The petition is dismissed.
Plaintiffs motion for reconsideration was denied May 25, 1982.